Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 17-BG-535

IN RE JONATHAN K. FRIEDLANDER
                                                           2017 DDN 33
An Inactive Member of the Bar of the
District of Columbia Court of Appeals

Bar Reg. No. 433895

BEFORE: Beckwith, Associate Judge, and Steadman and Reid, Senior Judges.

                                    ORDER
                           (Filed – September 28, 2017)

       On consideration of the certified order of the Maryland Court of Appeals
disbarring respondent from the practice of law in the state of Maryland by consent;
this court’s June 9, 2017, order temporarily suspending respondent and directing
him to show cause why identical reciprocal discipline should not be imposed; the
statement of Disciplinary Counsel regarding reciprocal discipline; respondent’s
response in which he does not oppose identical reciprocal discipline; and it
appearing that respondent filed the required D.C. Bar R. XI, § 14 (g) affidavit on
July 6, 2017, it is

       ORDERED that Jonathan K. Friedlander is hereby disbarred from the
practice of law in the District of Columbia nunc pro tunc to July 6, 2017. See In re
Sibley, 990 A.2d 483, 487-88 (D.C. 2010) (explaining that the presumption of
identical discipline in D.C. Bar R. XI, § 11 (c) will prevail except in “rare” cases);
In re Cole, 809 A.2d 1226, 1227 n.3 (D.C. 2002) (explaining that in unopposed
reciprocal matters the “imposition of identical discipline should be close to
automatic”).
                                                     PER CURIAM